Citation Nr: 1425320	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), major depressive disorder (MDD), alcohol dependence, and anxiety disorder not otherwise specified (NOS).

3.  Entitlement to service connection for back condition.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was denied entitlement to service connection for all of these issues in a February 2006 rating decision.  After that decision was issued, his service treatment records (STRs) and service personnel records were associated with the claims file.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the claims and the February 2006 decision did not become final.  38 C.F.R. § 3.156(c) (2013).  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The RO has treated the claims of entitlement to service connection for depression, anxiety, and PTSD as three separate issues.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Medical evidence of record contains diagnoses of MDD, alcohol dependence, anxiety disorder, NOS, and PTSD.  Therefore, the Board has recharacterized the claim on appeal to include all currently diagnosed acquired psychiatric disorders.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for left knee and back conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service.

2.  The Veteran's PTSD had its onset in service.

3.  The Veteran's right knee patellofemoral chondromalacia had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(2013).

3.  The criteria for service connection for right knee patellofemoral chondromalacia have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Tinnitus

The Veteran contends that his tinnitus began in service as the result of exposure to excessive noise, and has continued to the present.  

An April 2001 document in the Veteran's STRs explicitly states that he was exposed to excessive noise as an avionics tech working on the flight lines.  During his deployment, he was also on board a helicopter when it was firing 50 caliber machine guns.  His STRs include multiple Hearing Conservation Data reports that note that he was "routinely noise exposed."  This is consistent with the Veteran's reports of aircraft engine noise on the flight line and flight deck for four years, as well as during flight.  The Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  His assertions are credible as they are consistent with his documented service and with his duties.  Accordingly, the Board finds that the Veteran was exposed to excessive noise in service.  

The Veteran has a current diagnosis of bilateral tinnitus.  Specifically, the VA examiner who conducted the November 2008 audiological examination diagnosed moderate, intermittent bilateral tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran filed a claim for service connection for tinnitus two years after separation from service.  On his claim application, he stated that ringing in his ears began in January 2003.  At his VA audiological examination, he reported that he has had moderate, intermittent tinnitus since service.  It was described as a occurring weekly, lasting minutes.  At his March 2012 hearing, he testified that he first noticed intermittent tinnitus around 2002 and it became more constant after service.  

While the Veteran's STRs are negative for complaints of tinnitus, he is competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington; Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

The November 2008 VA examiner opined that the tinnitus was less likely than not related to service because the STRs show no complaints of tinnitus and hearing at normal limits.  However, the same examiner contradicted this opinion with a diagnosis of moderate, intermittent bilateral tinnitus "since the service."  

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  Beginning two years after separation from service, the Veteran has consistently reported that the ringing in his ears had its onset during service and has continued ever since.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his tinnitus symptoms began during his military service and have continued to the present time.

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  In this case, the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes ringing in the ears in service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and current tinnitus.  There is no probative evidence of record in conflict with the Veteran's lay evidence.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

B.  PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran contends that his PTSD was caused by exposure to stressors during active service, including in Iraq.  He had diagnoses of MDD, anxiety disorder NOS, and alcohol dependence beginning in January 2011, and was diagnosed with PTSD as early as March 2011.

The Veteran testified and reported in stressor statements that when he was in Iraq, he rode in a helicopter to repair another aircraft in an area known to be unsafe enemy territory.  During that flight, the helicopter opened fire at something on the ground and the Veteran thought that he was going to die from enemy fire.

The Veteran is competent to testify to events and feelings, including the stressors, fear, and horror that were experienced during service.  Layno.  Moreover, his claimed stressors are consistent with the places, types, and circumstances of his service.  As such, the Board finds the lay testimony of the Veteran to be credible.  Caluza, 7 Vet. App. at 506.  

In June 2013, a VA psychiatrist conducting a VA examination diagnosed the Veteran with PTSD, MDD, and alcohol dependence and stated that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The VA psychiatrist specifically found that the stressor described above relates to the Veteran's fear of hostile military or terrorist activity, is adequate to support the diagnosis of PTSD, and does in fact contribute to his PTSD diagnosis.

There is no evidence contrary to the VA psychiatrist's opinion.  As such, the Board finds that the Veteran's testimony establishes the occurrence of his claimed stressor, which is related to his fear of hostile military or terrorist activity.  In addition, as the VA psychiatrist's opinion establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's stressor, service connection for an acquired psychiatric disorder, diagnosed as PTSD, is warranted.  38 C.F.R. § 3.304(f)(3).

C.  Right knee disability

STRs show that the Veteran injured his right knee multiple times in service, including in a motor vehicle accident.  He was diagnosed with patellofemoral syndrome of the right knee in service.

Private treatment records dated in November 2009 and December 2009 from orthopedist Dr. Erickson show current right knee diagnoses of pain, patellofemoral chondromalacia, and synovitis.  After physical examination of the knee and review of the Veteran's STRs and post-service treatment records, Dr. Erickson opined that "it is likely or at least most likely" that his current patellofemoral chondromalacia is directly related to service.  Dr. Erickson supported this opinion with the rationale that the Veteran had no knee pain prior to his in-service injury, the pain has been paroxysmal and the Veteran has reported that the same pain has persisted since service.  He concluded, "This disease is typically lifelong once injury has occurred."  The Board finds this opinion probative, as Dr. Erickson provided a clear conclusion with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

An October 2010 VA examination of the right knee was provided, without review of the claims file.  The VA examiner "was not able to come up with a mechanical orthopedic diagnosis to account for" the Veteran's subjective complaints of knee pain and suggested that they might be compatible with fibromyalgia.  He did not provide a nexus opinion.  He suggested and ordered MRIs but apparently these were not obtained.  There is a two-sentence addendum dated November 2010 indicating only that he had now reviewed the claims file and Dr. Erickson's opinion, and that he saw "in service medical records notes about...knee pain complaints."  This is the entirety of the addendum.  The Board does not find this examination report or addendum probative, as the diagnosis and nexus opinion (or lack thereof) were based on an incomplete record.

Thus, the probative evidence shows that the Veteran's current patellofemoral chondromalacia of the right knee is related to service and service connection is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for PTSD is granted.

Service connection for right knee patellofemoral chondromalacia is granted.


REMAND

The Veteran seeks service connection for left knee and back conditions.  For the reasons that follow, the claims must be remanded.

At his hearing, the Veteran testified that he has been treated for his back by private physician Cynthia Jordan at Presidio Care since 2011.  There appears to have been no attempt to obtain these treatment records.  Thus a remand is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R §§ 3.159 (2013).  At the hearing he also indicated that he received treatment for his left knee at the Phoenix VA Medical Center (VAMC).  The most recent VA treatment records associated with the claims file are dated June 2013.  Any relevant outstanding treatment records from that facility should be obtained on remand.

As discussed above, the October 2010 VA examination of the left knee and back was completed without review of the claims file and the two-sentence addendum dated November 2010 provided no diagnoses or nexus opinions.  Thus, the Board finds a new examination is necessary to address the etiology of the left knee and back conditions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, as the February 2006 decision did not become final, the appeal period in this case began in September 2005 when the Veteran filed his claims and continues to the present.  The examiners should consider the entire appeal period in their opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any treatment records from the Phoenix VAMC dated after June 2013 that are relevant to the Veteran's left knee or back.

2.  After obtaining any necessary authorization, request treatment records from Dr. Cynthia Jordan at Presidio Care relevant to the Veteran's back and/or left knee.  Associate any records received with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After obtaining any outstanding treatment records and incorporating them into the claims file, schedule the Veteran for an appropriate examination addressing the etiology of his left knee and back conditions.  The claims file (paper and electronic) should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:

a).  Identify all disabilities of the left knee found to be present since September 2005.  

b).  Identify all disabilities of the back found to be present since September 2005.  

c)  For each disability of the left knee diagnosed, state whether it is at least as likely as not that the condition had its onset in service or is otherwise related to service.

d)  For each disability of the back diagnosed, state whether it is at least as likely as not that the condition had its onset in service or is otherwise related to service, to include the in-service motor vehicle accident and diagnoses of cervical-thoracic strain and mechanical lumbosacral pain.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  The examiner should also acknowledge and discuss the statements of the Veteran as to the onset and recurrence of his left knee and back symptoms since service.  If the examiner is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevents providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.  

4.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


